Citation Nr: 1012156	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected psychiatric disorder, including 
posttraumatic stress disorder (PTSD) and major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1996 to 
October 2001, and from January 2003 to October 2004.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which, inter alia, granted service 
connection for a psychiatric disability, including anxiety 
disorder and major depressive disorder.  The appellant's 
service-connected psychiatric disability has since been 
recharacterized as PTSD with major depression.

The appellant submitted a notice of disagreement with the 
initial rating assigned by the RO and a Statement of the 
Case was issued in January 2006.  The appellant perfected an 
appeal via his submission of a VA Form 9, Appeal to Board, 
in February 2006.  

The Board notes that the record on appeal shows that in 
April 2008, the appellant submitted a claim of service 
connection for residuals of a traumatic brain injury.  In an 
October 2008 rating decision, the RO apparently granted the 
claim by recharacterizing the appellant's previously 
service-connected headache disability as "post-traumatic 
headaches (also claimed as traumatic brain injury)," and 
continued the previously assigned 10 percent disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
noting that such code provided a maximum 10 percent 
disability rating.  The record on appeal contains no 
indication that the appellant appealed the RO's 
determination.  

The Board notes that effective October 23, 2008, VA has 
significantly revised Diagnostic Code 8045, the criteria for 
evaluating residuals of traumatic brain injury.  73 Fed. 
Reg. 54,693 (Sept. 23, 2008).  The revised Diagnostic Code 
provides detailed and updated criteria for evaluating 
residuals of traumatic brain injury (TBI), with disability 
ratings ranging to 100 percent.  

The appellant is advised that he is entitled to request 
review under the new criteria, regardless of whether his 
disability has changed since the last review.  This 
information is in Note (5) in new diagnostic code 8045.  He 
is encouraged to contact the RO in writing, with the help of 
his representative if necessary, to ensure that all of his 
TBI symptoms are appropriately rated and compensated.  


FINDING OF FACT

Since the initial award of service connection, the 
appellant's PTSD with major depressive disorder has been 
manifested by flashbacks and daily intrusive thoughts about 
his duty in Iraq, severe irritability, sleep disturbances, 
debilitating periods of depression, impairment in 
concentration and memory, and fatigue, producing impairment 
in occupational and social functioning.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for an initial 50 percent rating for PTSD with 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to 
satisfy VA's duties to the appellant under the VCAA.  

With respect to VA's duty to notify, in a February 2005 
letter, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim of 
service connection for a psychiatric disability, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Thereafter, in 
a September 2005 rating decision, the RO granted service 
connection for a psychiatric disability.

This appeal stems from the appellant's appeal of the initial 
rating assigned by the RO following the award of service 
connection for a psychiatric disability.  The U.S. Court of 
Appeals for Veterans Claims has held that once service 
connection is granted, the claim has been substantiated, and 
further VCAA notice is generally not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) 
("[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, under those circumstances, 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 
3.103 are for application.  Id. 

In that regard, the Board finds that the notification 
requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  
A review of the record indicates that the appellant was duly 
provided notice of the decision on appeal, as well as an 
explanation of the procedure for obtaining appellate review 
of the decision.  Following receipt of his notice of 
disagreement, the appellant was appropriately notified of 
the pertinent rating criteria regarding the issue of 
entitlement to an initial rating in excess of 10 percent for 
a psychiatric disability.  See e.g. January 2006 Statement 
of the Case.  The Board notes that neither the appellant nor 
his representative has raised any allegations of prejudice 
regarding any notification deficiencies.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that 
VA has undertaken all necessary development action.  
38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The appellant has not argued otherwise.  The appellant's 
service treatment records are on file, as are all available 
post-service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  

The appellant has also been afforded VA medical examinations 
in connection with his claim.  38 C.F.R. § 3.159(c) (4) 
(2009).  The Board finds that the examinations are adequate 
in that they were provided by qualified medical 
professionals and were predicated on a full reading of all 
available records, as well as a clinical evaluation.  The 
examiners also provided adequate reference to the pertinent 
schedular criteria.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

The appellant's service treatment records show that in 
September 2003, he and another soldier entered a building in 
Tikrit, Iraq, to determine its suitability as civilian 
housing.  While inspecting the building, the appellant's 
partner opened a wooden crate and it exploded.  The 
appellant sustained numerous injuries in the blast.  His 
partner did not survive.  In pertinent part, medical records 
of treatment following the blast show diagnoses of 
depression and possible PTSD.

In February 2005, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
numerous disabilities, including PTSD.  

In connection with his claim, the appellant underwent VA 
psychiatric examination in April 2005.  His reported 
symptoms included flashbacks of Iraq, dreams of the 
explosion, and daily intrusive thoughts about his duty in 
Iraq.  The examiner noted that the appellant exhibited 
avoidance and arousal symptoms, as well as irritability, 
sleep disturbances, and low mood.  With respect to 
occupational history, the appellant reported that he had 
been a deputy sheriff since 2004 where he served on a SWAT 
team.  He also continued to serve in the National Guard.  He 
indicated that his job, marriage, and family life were 
"going fine."  He continued to be social.  Mental status 
evaluation revealed normal speech and orientation.  The 
appellant's mood was euthymic, but he teared up when 
discussing the loss of his friend in Iraq.  The appellant's 
thought content was normal and he denied suicidal or 
homicidal ideation.  The assessment was anxiety disorder, 
not otherwise specified and major depressive disorder.  The 
examiner assigned a GAF of 70, characterizing the 
appellant's symptoms as mild.  

Records from the Vet Center, dated from October 2006 to 
August 2008 show that the appellant received regular 
counseling for PTSD during this period.  His symptoms 
included periods of debilitating depression, sleep 
disturbances, difficulty controlling his anger and 
frustration, and nightmares.  

VA clinical records show that at an annual examination in 
March 2007, the appellant reported ongoing problems with 
PTSD.  The examiner indicated that the appellant had been 
able to function quite well in civilian life, but had been 
somewhat depressed and withdrawn.  Antidepressants were 
prescribed and the appellant was referred for additional 
evaluation.

At a VA psychiatric examination in May 2008, the appellant 
reported that since beginning medications, his symptoms of 
irritability, flashbacks, intrusive thoughts, and arousal 
symptoms had decreased somewhat although they were still 
present.  He stated that he had been able to enjoy himself 
at times since beginning medication.  The appellant's 
spouse, however, reported that he still thrashed around at 
night.  The examiner noted that the appellant continued to 
experience avoidance symptoms.  His concentration had 
improved, although it was still significantly below where it 
had been prior to Iraq.  The appellant also reported an 
exaggerated startle response and hypervigilance.  He avoided 
crowds.  The appellant reported that he continued to work as 
a detective, although he had retired from the National 
Guard.  The diagnoses included PTSD and major depressive 
disorder.  The examiner assigned a GAF of 72.  He noted that 
the appellant continued to have symptoms of flashbacks, 
avoidance, poor concentration, startle response, 
hypervigilance, depression, low energy level, and 
irritability.  

During a TBI evaluation in June 2008, the appellant's 
reported symptoms included severely impaired memory, 
moderately impaired concentration, intermittent anxiety, 
severe irritability, moderate depression, severe insomnia 
and disturbed sleep, and severe fatigue and loss of energy.  
The appellant indicated that his symptoms had had a moderate 
impact on his daily life in the areas of his family and 
work.  The diagnoses included TBI, PTSD, and depression.  
The examiner indicated that the appellant's cognitive 
symptoms (such as impaired memory, concentration, etc.) may 
be associated with multiple conditions, including PTSD and 
depression.  


Applicable Law

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of disability is the primary 
concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's 
adjudication of the claim for increase is lengthy and 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms which would 
warrant different ratings, different or "staged" ratings may 
be assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The criteria for rating PTSD and major depression are 
contained in the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Under those criteria, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, or mild memory loss, such as 
forgetting names, directions, recent events.

A 50 percent rating is warranted when there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent rating is warranted when there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name. 

The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under section 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Rather, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).

Scores ranging from 61 to 70 reflect some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this 
case, and affording the appellant the benefit of the doubt, 
the Board finds that his service-connected psychiatric 
disorder, PTSD and major depressive disorder, has been 
productive of symptomatology which more nearly approximates 
the criteria for 50 percent disability rating since the 
award of service connection.

As summarized in detail above, the evidence shows that since 
the initial award of service connection, the appellant's 
PTSD with major depressive disorder has been manifested by 
flashbacks and daily intrusive thoughts about his duty in 
Iraq, severe irritability, sleep disturbances, debilitating 
periods of depression, moderate impairment in concentration 
and memory, and severe fatigue, resulting in a moderate 
impairment in occupational and social functioning.  

In reviewing the General Rating Formula for Mental 
Disorders, the Board observes that the appellant exhibits 
many symptoms specifically delineated in criteria for a 30 
disability rating.  For example, he is generally able to 
function satisfactorily, with routine behavior, self-care, 
and normal conversation, despite symptoms such as depressed 
mood, hypervigilance, and chronic sleep impairment.  The 
record on appeal, however, shows that the appellant also 
exhibits symptoms delineated in the criteria for a 50 
percent rating, including memory impairment and disturbances 
of motivation and mood.  In cases such as this, where there 
is a question as to which of two evaluations apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2009).  Affording the appellant 
the benefit of the doubt, the Board finds that his 
disability picture more nearly approximates the criteria for 
a 50 percent rating.  

In reaching this determination, the Board has considered 
that a VA medical examiner has assigned GAF's in the range 
of 70 to 72, generally indicating mild symptoms.  A GAF 
score reflects merely an examiner's opinion of functioning 
levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  Richard, 9 Vet. App. at 267.  Rather, a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95 (1995).  In this case, for the reasons 
discussed above, the Board finds that the overall level of 
the appellant's functioning, as evidenced by the entire 
record, is more appropriately evaluated as 50 percent 
disabling.  

In that regard, the Board finds that the preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 50 percent for PTSD.  To warrant a rating in 
excess of 50 percent, the evidence must show occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In this case, repeated examination has shown no evidence of 
obsessional rituals which interfere with the appellant's 
activities.  His speech is not intermittently illogical, 
obscure, or irrelevant.  Indeed, his speech has been 
characterized as normal.  Mental status examination has also 
been characterized as normal with no impairment in 
orientation, etc.  Similarly, the record does not show, nor 
does the appellant contend, that he has near continuous 
panic attacks.  Although he has been shown to suffer from 
periods of debilitating depression, the record does not 
show, nor has he contended, that he suffers from near-
continuous panic or depression which affects his ability to 
function independently, appropriately and effectively.  
Indeed, the appellant has been noted to be working quite 
successfully as a detective since his separation from 
service.  He is also able to maintain a stable family life, 
including socializing with others.  Although the appellant 
reports difficulty controlling his anger, particularly prior 
to beginning medication for his service-connected PTSD and 
major depressive disorder, he has not been shown to have 
unprovoked irritability with periods of violence.  There 
have also been no findings of spatial disorientation; again, 
the appellant has consistently been described as oriented in 
all spheres.  In addition, the appellant's hygiene has been 
consistently described as appropriate and he denies suicidal 
ideation.  

Overall, the appellant's service-connected PTSD with major 
depression has not been shown to cause occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, etc.  Again, examiners 
have noted that the appellant has been able to function both 
occupationally and socially.  Such a conclusion appears to 
be consistent with the other evidence of record.  For 
example, the evidence shows that the appellant has a stable 
family situation and has been successfully employed full-
time despite the stressful nature of his occupation.  

In summary, the Board has considered all of the appellant's 
PTSD and major depressive disorder symptoms that affect the 
level of occupational and social impairment.  After so 
doing, and affording him the benefit of the doubt, the Board 
concludes that an initial 50 percent rating is warranted 
since the award of service connection.  For the reasons 
discussed above, the Board finds that overall record does 
not establish that the appellant's PTSD is manifested by 
symptomatology which more nearly approximates a 70 percent 
or higher rating.  

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  In this 
case, however, the record does not reflect any periods of 
hospitalization for the appellant's service-connected 
psychiatric disability, nor is there evidence that his PTSD 
or major depressive disorder markedly interferes with his 
employment, beyond that contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Thus, absent 
any objective evidence that the appellant's service-
connected psychiatric disability is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  


ORDER

An initial 50 percent rating for PTSD and major depressive 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


